IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LANDON MAY,                                 :   No. 119 MAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
JANE DOE, PENNSYLVANIA                      :
DEPARTMENT OF CORRECTIONS,                  :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.